November 1 2011


                              SYNOPSIS OF THE CASE1

       2011 MT 269; DA 10-0260: STATE OF MONTANA, Plaintiff and
       Appellee, v. MILES CASSIDY KINGMAN, Defendant and Appellant.

       The Montana Supreme Court has unanimously affirmed the aggravated assault
conviction and sentence of Miles Kingman.             Kingman was charged with brutally
assaulting Paul Overby outside a Bozeman bar in September 2008. On appeal, Kingman
claimed that his right to a fair trial was violated when the trial judge refused to move his
trial from Gallatin County because of the pre-trial publicity. The Court disagreed and
affirmed Kingman’s conviction and his 20-year sentence.
       The charge against Kingman arose out of an incident behind the Scoop Bar in the
early morning hours of September 17, 2008. Kingman and his friend Ryan Dibert got
into an altercation with Paul Overby regarding a motor scooter parked behind the bar.
All three men had been drinking, and witnesses to the incident saw Kingman, Dibert, and
Overby shouting, gesturing, and posturing. Kingman and Dibert began to walk away, but
Overby shoved Kingman several times from behind and hit Kingman once. Kingman
turned and punched Overby, knocking him to the ground. Kingman then got on top of
Overby and punched him in the face 15 to 20 times, causing extensive fractures to the
vast majority of the bones in Overby’s face, as well as an open fracture to his brain.
Overby nearly died from the incident. Shortly afterward, Kingman left a voicemail
message for a friend in which Kingman bragged about beating Overby.                   The State
charged Kingman with attempted deliberate homicide. At trial, Kingman argued that he
had acted in self-defense. The jury acquitted him of the homicide charge but convicted
him of aggravated assault, a lesser-included offense.
       On appeal, Kingman claimed that the publicity surrounding the incident had
prejudiced the Gallatin County community to such an extent that he could not get a fair
trial by jurors drawn from that community. Kingman cited newspaper reports from the
Bozeman Daily Chronicle and The BoZone, plus several broadcasts on television station
1
 This synopsis has been prepared for the convenience of the reader. It constitutes no part of the
Opinion of the Court and may not be cited as precedent.
                                               1
KBZK. The Supreme Court, agreeing with the District Court, concluded that Kingman
had not shown a sufficient basis for presuming that the entire Gallatin County jury pool
was corrupted by the pre-trial publicity.
       As for his 20-year sentence, Kingman argued that the prosecutor had improperly
characterized him at the sentencing hearing as an “animal” that “needed to be caged.”
The Supreme Court agreed that the prosecutor’s remarks were inappropriate, but found
no indication that the remarks had factored into the District Court’s decision to impose
the maximum sentence for aggravated assault.




                                            2